                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 SCOTT R. LACHMAN, ESQ.
                                                             2   Nevada Bar No. 12016
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie, morgan@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             6
                                                                 Attorneys for the Bank of New York Mellon
                                                             7
                                                                                               UNITED STATES DISTRICT COURT
                                                             8
                                                                                                       DISTRICT OF NEVADA
                                                             9

                                                            10     THE BANK OF NEW YORK MELLON, FKA                  Case No.: 2:16-cv-00383-MMD-NJK
                                                                   THE BANK OF NEW YORK as Trustee for the
                                                            11     CERTIFICATEHOLDERS CWALT, INC.
                                                                   ALTERNATIVE LOAN TRUST 2005-J12
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                       STIPULATION AND ORDER TO
                                                                   MORTGAGE PASS-THROUGH                             EXTEND REPLY SUPPORTING
                      LAS VEGAS, NEVADA 89134




                                                            13     CERTIFICATES, SERIES 2005-J12,                    SUMMARY JUDGMENT DEADLINE
AKERMAN LLP




                                                            14                                   Plaintiff,
                                                                                                                     [FIRST REQUEST]
                                                            15     vs.
                                                            16
                                                                   IMAGINATION NORTH LANDSCAPE
                                                            17     MAINTENANCE ASSOCIATION; SFR
                                                                   INVESTMENTS POOL 1, LLC; and ALESSI &
                                                            18     KOENIG, LLC,
                                                            19
                                                                                                 Defendants.
                                                            20

                                                            21     AND RELATED CLAIMS.

                                                            22

                                                            23                The Bank of New York Mellon (BoNYM), Imagination North Landscape Maintenance

                                                            24   Association (Imagination), SFR Investments Pool 1, LLC (SFR) and Julie Christensen, stipulate to

                                                            25   extend the deadline to file replies supporting summary judgment motions until Friday, November 9

                                                            26   2018. (ECF Nos. 117, 120). The current deadline is Tuesday, October 30, 2018. This stipulation is

                                                            27   made due to the number of replies in similar HOA foreclosure cases that are due in the same time

                                                            28   period. These HOA foreclosure cases all came off stay at the same time when the Nevada Supreme

                                                                 46827961;1
                                                             1   Court resolved the certified question in in SFR Investments Pool 1, LLC v. The Bank of New York

                                                             2   Mellon f/k/a the Bank of New York as Trustee for the Certificateholders of the CWABS, Inc., Asset-

                                                             3   Backed Certificates, Series 2006-6, Case No. 72931. This is the parties' first request to extend the

                                                             4   reply deadline, and is not made to cause delay or prejudice to any party.

                                                             5                Dated this 30th day of August, 2018.

                                                             6
                                                                  AKERMAN LLP                                              TYSON & MENDES, LLP
                                                             7

                                                             8    /s/ Scott R. Lachman                                     /s/ Margaret E. Schmidt
                                                                  Melanie D. Morgan, Esq.                                  Thomas E. McGrath, Esq.
                                                             9    Scott R. Lachman, Esq.                                   Margaret E. Schmidt, Esq.
                                                                  1635 Village Center Circle, Suite 200                    3960 Howard Hughes Pkwy, Ste. 600
                                                            10    Las Vegas, NV 89134                                      Las Vegas, Nevada 89169

                                                            11    Attorneys for Plaintiff the Bank of New York             Attorneys for Imagination North Landscape
                                                                  Mellon
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                           Maintenance Association
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                  KIM GILBERT EBRON                                        JULIE CHRISTENSEN
                                                            13
AKERMAN LLP




                                                                  /s/ Diana S. Ebron                                       /s/ Julie A. Christensen
                                                            14    Howard C. Kim, Esq.                                      Julie A. Christensen
                                                                  Diana S. Ebron, Esq.                                     4280 Escondido Street
                                                            15    Jacqueline A. Gilbert, Esq.                              Las Vegas, NV 89119
                                                                  Karen L. Hanks, Esq.
                                                            16    7625 Dean Martin Drive, Suite 110                        Pro se
                                                                  Las Vegas, Nevada 89139
                                                            17
                                                                  Attorney for Defendant SFR Investmentss
                                                            18    Pool 1, LLC
                                                            19

                                                            20
                                                                                                                     ORDER
                                                            21
                                                                                     IT IS SO ORDERED.
                                                            22
                                                                                                                           ______________________________________
                                                            23                                                             UNITED STATES DISTRICT JUDGE
                                                            24
                                                                                                                                  October 30, 2018
                                                                                                                           DATED:_______________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 46827961;1
